Title: To Alexander Hamilton from James McHenry, 3 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, August 3. 1799.
          
          I enclose you copies Extract of a letter dated Newport the 24th. July from Archibald Crary Esqr. and copy of the opinion enclosed in the same to me of Doctor Isaac Senter respecting the most eligible place for erecting a Naval Hospital for that post.
          You have already had, the question referred to you, whether it would be proper to erect such an Hospital, on Rose or Goat Island, both of which are of small extent, and are contemplated to be, or are, fortified.
          Doctor Senter’s opinion appears to me judicious, supposes a site on either Rose or Goat Island, ineligible as involving unnecessary Expence, not easy of access, and endangering the Garrisons that may there be situated &c., and gives a preference to a situation on Rhode Island particularly at or near one of two Sites he mentions.
          You will observe the Doctor contemplates a Naval Hospital only—I have however been applied to, and cannot well avoid an Agency in this business.
          To justify the demand  of this Agency from me, reference is had to the 7th. Section of an “Act to regulate the medical Establishment,” which is in the words following: “That for the accommodation of the Sick of the Army and Navy of the United States, the physician General and Hospital Surgeon of Senior appointment with the approbation of the General commanding the Army, within the District, where he shall be, shall have power to provide Temporary Hospitals.”
          You will be pleased to signify to Mr. Crary your directions on the present subject, perhaps you may think it eligible to leave to him a discretion as to the choice of one or other of the two Sites, or any other that may be proper—difference of price, and other circumstances ought to have their influence on a person on the spot—the ground however should be purchased in fee simple for the United States, and from two to four Acres may be sufficient.
          This is a business of urgency, I therefore request information of the directions you may think proper to give, in order that money may be remitted to erect frame and cheap buildings, which is all I contemplate as speedily as possible—It being understood here that one of our Ships of War have arrived at Newport, with thirty sick of the Yellow Fever on board—
          I am Sir, Your obedt. servant
          
            James McHenry
          
          Major Gen Hamilton
        